Citation Nr: 0428607	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  00-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diffuse musculoskeletal pains involving the entire spine and 
extremities, claimed to have resulted from an influenza 
injection given at a VA medical facility in October 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, in which the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for diffuse 
musculoskeletal pains involving the entire spine and all 
extremities.  

This case was previously before the Board in May 2003, at 
which time it was remanded in accordance with due process 
matters involving the Veterans Claims Assistance Act of 2000 
(VCAA).  The actions requested in that remand have been 
undertaken, and the case has been returned to the Board for 
appellate review. 

In August 2003, the veteran filed a claim under the 
provisions of 38 U.S.C.A. § 1151 for avascular necrosis of 
the hips, claimed as due the use of prescribed medication 
identified as Prednisone.  That claim has not yet been 
addressed, and is referred to the RO for adjudication.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that additional disability, claimed as diffuse 
musculoskeletal pains involving the entire spine and 
extremities, was proximately caused by a flu shot given to 
the veteran in October 1998 at the VA Medical Center (VAMC) 
in Loma Linda, California.  

2.  The veteran's claimed diffuse musculoskeletal pains 
involving the entire spine and extremities, which developed 
subsequent to his receiving a flu shot at a VA facility, were 
not due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.


CONCLUSION OF LAW

Compensation benefits under 38 U.S.C.A. § 1151 for diffuse 
musculoskeletal pains involving the entire spine and 
extremities, claimed as resulting from a flu shot provided at 
a VAMC in October 1998, are denied.  38 U.S.C.A. §§ 1151, 
7104 (West 2002); 69 Fed. Reg. 46,433-35 (Aug. 3, 2004) (to 
be codified at 38 C.F.R. § 3.361).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).




Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.




In a June 2003 letter, the RO informed the appellant of the 
VCAA and its effect on his claim.  In addition, the appellant 
was advised, by virtue of a September 2000 statement of the 
case (SOC) and several supplemental SOCs, of the pertinent 
law, and what the evidence must show in order to substantiate 
the claim.  We therefore believe that appropriate notice has 
been given in this case.  The appellant responded to the RO's 
communications with additional evidence including medical 
statements, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of the 
VCAA notice by the RO constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  In conjunction with the veteran's 
claim, VA examinations were conducted in 1999 and 2003.  
Thus, the statutory requirement in the VCAA, that a medical 
examination or medical opinion be secured when necessary to 
make a decision on the claim, has been fully satisfied by the 
development action undertaken by the RO.   The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim. 




Accordingly, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former 
law and the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In May 1999, the veteran filed a claim for compensation under 
the provisions of 38 U.S.C.A. § 1151, based upon reported 
after effects resulting from an influenza injection provided 
to him at the VAMC in Loma Linda, CA.  The veteran states 
that he received the flu shot on October 5, 1998.  He reports 
that on the following day he had arm pain, then in the 
subsequent days he had pain in his left arm and shoulder, 
then right arm and shoulder, then in his upper body and neck, 
lower back, and into the hips.  He noted that his body pain 
had continued and was especially affecting his hips and legs.

The file contains the October 1998 entry reflecting that a 
flu shot was given, by injection into the deltoid muscle.  
The veteran signed a flu shot consent form indicating that 
he: (1) had never had a severe reaction to a flu shot; (2) 
was not allergic to eggs; (3) was not allergic to Thimersol; 
and (4) had read and understood the flu vaccine information 
sheet and had asked any questions he had.

A VA record dated in December 1998 documents the veteran's 
symptoms of an itchy rash and complaints of aching all over 
the body.  He complained of an inability to lift his left arm 
following receiving a flu shot in the left deltoid.  An 
assessment of left arm bursitis was made.  The veteran's 
symptoms were treated with a steroid injection and Motrin.  
Later in December 1998, the veteran was seen for complaints 
of pain in the shoulders, arms and neck.  An assessment of 
bilateral shoulder pain, with a question as to frozen 
shoulder, was made.  In January 1999, the veteran was seen 
for complaints of bilateral shoulder pain, described as 
minimal and assessed as possibly secondary to tendonitis.  X-
ray films of the left shoulder taken in March 1999 were 
unremarkable except for a slightly narrow acromioclavicular 
joint.

The record contains a medical statement from the Chief of the 
Rheumatology Division of the VAMC in Phoenix, Arizona.  The 
doctor stated that she had treated the veteran for diffuse 
myalgias and back pain for the past year, and noted that he 
reported that the onset of these problems occurred following 
a flu vaccine received in October 1998.  The doctor opined 
that upon review of scientific literature she could find no 
evidence that supported a direct causative effect between a 
flu vaccination and the subsequent development of 
musculoskeletal problems.  She noted that there was evidence 
that the immune system produced auto-antibodies as an 
apparent response to the flu vaccine, but observed that 
whether these auto-antibodies produced such a clinical 
syndrome was unknown.  She concluded that, in her opinion, 
the question of a causative relationship remained unanswered.


The file also includes an evaluation performed in May 1999 
for the Arizona Department of Economic Security.  The veteran 
complained of all-over body pain since October 1998.  The 
impressions included chronic body pains, etiology unclear.  
The examiner noted that the veteran was having severe 
subjective pain, but noted that there were no obvious 
objective findings for the amount or severity of the pain.  

A record from the VAMC in Phoenix, dated in May 1999, reports 
a diagnosis of total body pain, requiring the veteran to be 
excused from work from March 1999 to April 2000.  The record 
stated that, due to total body pain, the veteran must live in 
a structured environment with medications and daily 
activities supervised.

A VA examination was conducted in July 1999, at which time 
the veteran complained of diffuse musculoskeletal pain 
following a flu shot, affecting more areas of the body and 
becoming more painful over time.  The examiner reported that 
the veteran did not have any signs of arthritis with joint 
swelling, heat or erythema.  It was noted that he had 
stiffness which followed no pattern of frequency or 
occurrence.  An MRI was scheduled, but the veteran could not 
lie on the table long enough to complete it.  The doctor 
noted that the veteran was able to dress and undress without 
evidence of severe pain, but when similar movements were 
performed by the examiner's request; this resulted in a 
demonstration of severe pain.  Range-of-motion testing of the 
shoulders and hips was fairly normal, with complaints of pain 
on extremes of motion.  Ranges of motion of the spine were 
limited demonstrating severe pain.  

The VA examiner's impression was diffuse musculoskeletal 
pain, centered in the spine and shoulders and continuing into 
the buttocks and hips.  The examiner opined that this was 
most consistent with a connective tissue disorder such as 
polymyosistis, but noted that all studies had been normal.  
The examiner reported that a neurology examination and plans 
for an MRI under anesthesia were underway.  The examiner 
commented that this was a diagnostic problem, and that the 
veteran reported that all of his studies had been normal.  



A private medical record of Dr. S, dated in August 2002, 
reflects that the veteran underwent right hip arthroplasty 
due to a diagnosis of avascular necrosis of both hips with 
right hip pain.  

A VA examination was conducted in February 2003.  The veteran 
complained of a 4-year history of muscular pain following a 
flu shot received in October 1998.  He reported that in the 
subsequent 5 weeks following the flu shot the pain had spread 
from his shoulders to his back to his hips and legs, and 
noted that he had never become pain-free, although his 
condition had improved.  He stated that ultimately avascular 
necrosis was diagnosed, which resulted in hip replacements in 
August and December 2002.  Muscle testing of the upper and 
lower extremities revealed 5/5 strength with no palpable 
tenderness over any muscle group.  Extension of the arms in 
external rotation produced pain over the biceps, and rotation 
at the waist resulted in hip pain.  The examiner opined that 
the veteran did not have any dysfunction of the nervous 
system and observed that it was not reasonable to ascribe his 
chronic pain to a flu-shot given 4 1/2 years previously.  The 
examiner opined that an MRI scan would not be useful, as it 
relates to his pain and the veteran reported that he had one 
at which time a diagnosis of pseudo tumor cerebri was made.   

In June 2003 a private medical statement was presented from 
Dr. S.  The doctor stated that he had first examined the 
veteran in May 2002, at which time his primary problem was 
reported to be emphysema.  It was noted that the veteran had 
experienced bilateral groin pain, ultimately assessed as 
avascular necrosis, symptoms of which began in 1998.  The 
doctor stated that, due to his history of emphysema, the 
veteran had been taking Prednisone in the past.  Regarding 
the etiology of avascular necrosis, the doctor noted that it 
was not clear what the major cause may have been, but 
observed that the association between corticosteroid use and 
avascular necrosis was well known and was very likely at 
least a contributing factor for his avascular necrosis.  The 
doctor reported that he had advised the veteran that other 
associated etiologies could include: metabolic disorders, 
alcoholism, and post-traumatic etiologies.  The doctor 
concluded that the only possible etiology which would seem to 
fit well with the veteran was corticosteroids.   



VA medical records dated in 2003 are negative for 
musculoskeletal complaints except those relating to back 
pain.  The veteran was seen for complaints of back pain in 
October 2003 after assisting with lifting a swamp cooler.  An 
assessment of chronic back pain, degenerative in nature, was 
made.  

III.  Pertinent Law and Regulations

Under the provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2003).

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the U.S. Court of Appeals for Veterans Claims 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  See 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that, more recently, new regulations pertaining to 
disabilities resulting from VA negligence, which implement 
the post-Gardner changes to 38 U.S.C.A. § 1151, have been 
issued, and went into effect on September 2, 2004.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004).  In this case, the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 was filed after 
the effective date of the amendment thereto.  Therefore, the 
1997 statutory amendment, and the implementing regulatory 
revisions, do apply.

Thus, for purposes of this section, a claimed disability is a 
qualifying additional disability if such disability was not 
the result of the veteran's willful misconduct and (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary and the proximate cause of the 
disability was due to either (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

As noted. the pertinent implementing regulations, effective 
from September 2, 2004, are found in 69 Fed. Reg. 46,433-35 
(Aug. 3, 2004) (to be codified at 38 C.F.R. § 3.361).

§ 3.361 -- Benefits under 38 U.S.C. 1151(a) for 
additional disability or death due to hospital 
care, medical or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy program. 

 
(a)  Claims subject to this section -(1) General.  
Except as provided in paragraph (2), this section 
applies to claims received by VA on or after 
October 1, 1997.  This includes original claims and 
claims to reopen or otherwise readjudicate a 
previous claim for benefits under 38 U.S.C. 1151 or 
its predecessors.  The effective date of benefits 
is subject to the provisions of § 3.400(i).  For 
claims received by VA before October 1, 1997, see § 
3.358. 
 
(2)  Compensated Work Therapy.  With respect to 
claims alleging disability or death due to 
compensated work therapy, this section applies to 
claims that were pending before VA on November 1, 
2000, or that were received by VA after that date.  
The effective date of benefits is subject to the 
provisions of §§ 3.114(a) and 3.400(i), and shall 
not be earlier than November 1, 2000. 
 
(b)  Determining whether a veteran has an 
additional disability.  To determine whether a 
veteran has an additional disability, VA compares 
the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program 
upon which the claim is based to the veteran's 
condition after such care, treatment, examination, 
services, or program has stopped. VA considers each 
involved body part or system separately. 
 
(c)  Establishing the cause of additional 
disability or death.  Claims based on additional 
disability or death due to hospital care, medical 
or surgical treatment, or examination must meet the 
causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims 
based on additional disability or death due to 
training and rehabilitation services or compensated 
work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section. 
 
(1)  Actual causation required.  To establish 
causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or 
death.  Merely showing that a veteran received 
care, treatment, or examination and that the 
veteran has an additional disability or died does 
not establish cause. 
 
(2)  Continuance or natural progress of a disease 
or injury.  Hospital care, medical or surgical 
treatment, or examination cannot cause the 
continuance or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or 
injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause 
the continuance or natural progress of a disease or 
injury for which the services were provided. 
 
(3)  Veteran's failure to follow medical 
instructions.  Additional disability or death 
caused by a veteran's failure to follow properly 
given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination. 
 
(d)  Establishing the proximate cause of additional 
disability or death.  The proximate cause of 
disability or death is the action or event that 
directly caused the disability or death, as 
distinguished from a remote contributing cause. 
 
(1) Care, treatment, or examination.  To establish 
that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or 
examination caused the veteran's additional 
disability or death (as explained in paragraph (c) 
of this section); and 
 
(i)  VA failed to exercise the degree of care that 
would be expected of a reasonable health care 
provider; or 
 
(ii)  VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine 
whether there was informed consent, VA will 
consider whether the health care providers 
substantially complied with the requirements of § 
17.32 of this chapter.  Minor deviations from the 
requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  Consent 
may be express (i.e., given orally or in writing) 
or implied under the circumstances specified in § 
17.32(b) of this chapter, as in emergency 
situations. 
 
(2) Events not reasonably foreseeable.  Whether the 
proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined based 
on what a reasonable health care provider would 
have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether 
the risk of that event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed consent 
procedures of § 17.32 of this chapter. 

IV.  Analysis

The veteran is seeking entitlement to compensation benefits 
for diffuse musculoskeletal pains involving the entire spine 
and extremities, under the provisions of 38 U.S.C.A. § 1151.  
He essentially contends that following a flu shot received at 
the VAMC in October 1998, he developed musculoskeletal pains 
affecting the shoulders, neck, back, hips, and legs.  He 
maintains that the influenza injection provided by VA 
resulted in additional disability which was not the intended 
result of the treatment provided.  

Initially, the Board notes that, although musculoskeletal 
symptoms developed and were documented within the month and a 
half following the October 1998 flu shot, there is no 
currently diagnosed condition primarily manifested by diffuse 
musculoskeletal symptoms, except for the veteran's subjective 
complaints of pain.  Diffuse musculoskeletal pain was 
diagnosed by a VA examiner in July 1999, at which time the 
examiner also pointed out that all clinical testing and 
studies were normal.  In fact, the most recent diagnosis of 
diffuse musculoskeletal pain was made in 1999.  A February 
2003 VA examination revealed no dysfunction affecting the 
nervous system.  The Board notes that the veteran's currently 
diagnosed conditions essentially consist of back pain and 
avascular necrosis of the hips (for which he has undergone 
right hip arthroplasty).

Even if the Board were to assume the existence of the 
currently claimed condition, i.e., diffuse musculoskeletal 
pain, the weight of the evidence is against a finding that 
such a condition is causally related to the flu shot given by 
VA in October 1998.  In this regard, the newly promulgated 
regulations specify that actual causation is required.  To 
establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care, treatment, or examination, and that 
the veteran now has an additional disability does not 
establish a causal relationship between the two.  See 69 Fed. 
Reg. 46,433-35, (to be codified at 38 C.F.R. § 3.361(c)(1)).

The Board acknowledges that VA medical records dated in 
December 1998 documented the veteran's musculoskeletal 
complaints and recorded the possibility that this was a 
possible delayed reaction to a flu shot.  In 1999, the VA 
examiner's impression was diffuse musculoskeletal pain, 
centered in the spine and shoulders and continuing into the 
buttocks and hips.  The examiner opined that this was most 
consistent with a connective tissue disorder such as 
polymyosistis.  In a November 2000 opinion a VA doctor 
reported that, following a review of scientific literature, 
she could find no evidence that supported a direct causative 
effect between a flu vaccine injection and the subsequent 
development of musculoskeletal problems.  Most recently, 
following an examination by VA in 2003, the examiner opined 
that the veteran did not have any dysfunction of the nervous 
system, and observed that it was not reasonable to ascribe 
his chronic pain to a flu-shot given 41/2 years previously.  
Essentially, causation, i.e., an etiological relationship 
between the flu shot furnished by VA in 1998 and the 
subsequent development of musculoskeletal symptoms, has been 
ruled out by the medical evidence and opinions in this case.  

With respect to the veteran's claimed back pain and avascular 
necrosis, neither of these conditions has been in any way 
attributed to the flu shot received at VA in 1998.  The Board 
points out that the medical opinion offered by Dr. S. in June 
2003 purporting to link the veteran's diagnosed avacular 
necrosis of the hips and Prednisone reported to have been 
prescribed by VA, in fact relates to an entirely separate 
38 U.S.C.A. § 1151 claim, which is not at issue in this 
appeal (as noted in the Introduction, above).  

Finally, there has been no specific allegation from the 
appellant, or evidence presented, which in any way 
establishes or even suggests carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical care at issue, 
i.e., the influenza innoculation.  The record includes the 
veteran's signed consent form dated in October 1998, 
documenting that he was aware of the benefits and risks of a 
flu vaccination.  It is not clear whether musculoskeletal 
symptoms may be considered a reasonably foreseeable result of 
a flu shot, as the consent form did not specifically 
enumerate the risks of the flu shot.  However, this matter is 
immaterial, inasmuch as the evidence has failed to establish, 
or to even approach an approximate balance, as to a causal 
relationship between the veteran's claimed musculoskeletal 
symptoms and the flu shot received at VA in October 1998.  

In view of the foregoing, the Board finds that the probative 
weight of the negative evidence exceeds that of the positive, 
and the claim for entitlement to compensation under 38 
U.S.C.A. § 1151 for diffuse musculoskeletal pains involving 
the entire spine and extremities must be denied.  38 U.S.C.A. 
§ 1151 (West 2002).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diffuse musculoskeletal pains involving the entire spine and 
extremities, claimed to have resulted from an influenza 
injection given at a VA medical facility in October 1998, is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



